                Case 1:19-cv-02578-KPF Document 66 Filed 01/15/21 Page 1 of 2


                                                                  Littler Mendelson, P.C.
                                                                  One Newark Center
                                                                  8th Floor
                                                                  Newark, NJ 07102

                                                                  Alan I. Model
                                                                  973.848.4740 direct
                                                                  973.848.4700 main
                                                                  973.755.0439 fax
                                                                  amodel@littler.com



January 14, 2021



VIA ECF

Hon. Katherine Polk Failla
United States District Court
Southern District of New York                            MEMO ENDORSED
40 Foley Square
New York, New York 10007

Re:       Peralta et al v. John Allan’s Fifth Avenue LLC et al
          Case No. 19-cv-02578-KPF

Dear Judge Failla:

This Firm represents Defendants in the above-referenced matter. We write in response to the
Court’s direction to file a joint letter and Proposed Case Management Plan and Scheduling Order.
Absent the parties settling the matter in the short term, this Firm intends to withdraw as defense
counsel. Therefore in effort to allow the parties to settle the matter and/or permit defense
counsel to file a motion seeking to withdraw as counsel, Defendant respectfully requests a two
week adjournment of the initial conference currently scheduled for January 21, 2020 and the
corresponding filing of the proposed case management plan and scheduling order. Plaintiff’s
counsel consents to Defendants’ request.

Thank you for your attention to this matter.

Respectfully submitted,

s/Alan I. Model

Alan I. Model

4848-5552-5847.1 068169.1002




  littler.com
         Case 1:19-cv-02578-KPF Document 66 Filed 01/15/21 Page 2 of 2
Application GRANTED. The telephonic initial pretrial conference
scheduled for January 21, 2021, is hereby ADJOURNED to February 5,
2021, at 2:30 p.m. At the appointed time, the parties are to call
(888) 363-4749 and enter access code: 5123533. Please note that the
conference will not be available until 2:30 p.m.

Dated:    January 15, 2021               SO ORDERED.
          New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
